Citation Nr: 1721017	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bi-polar disorder, schizophrenia, anxiety, and dysthymia.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to an acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, to include as due to an acquired psychiatric disorder.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1979 to November 1979, and had subsequent Reserve service in the Alabama Air National Guard (National Guard), including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO in Montgomery, Alabama, which denied service connection for the issues on appeal.  

This case was previously before the Board in January 2014, where the issues on appeal were remanded to the RO to obtain outstanding Social Security Administration records, VA treatment records, to include the Tuscaloosa VA Medical Center and the Selma Outpatient Clinic, to verify dates of the Veteran's service in the National Guard, to include all periods of ACDUTRA and INACDUTRA, to consider entitlement to a TDIU if service connection were granted for any of the issues, and to readjudicate the other claims.  The Social Security Administration (SSA) records were obtained, the VA treatment records were obtained, and further military personnel records were obtained regarding service in the National Guard.  The RO issued a September 2016 Supplemental Statement of the Case that readjudicated the issues on appeal.  As the RO did not grant service connection for any of the claimed disabilities, and the Veteran is not service connected for any other disability, no adjudication of TDIU issue was necessary as a matter of law.  As such, the directives of the January 2014 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1. The Veteran is currently diagnosed with an acquired psychiatric disorder, to include bi-polar disorder, schizophrenia, anxiety, and dysthymia.  

2.  The Veteran had active duty service from June 1979 to November 1979, and had periods of ACDUTRA or INACDUTRA from November 1979 through March 1989.

3.  Symptoms of schizophrenia were not chronic in active service, or continuous since service separation in November 1979, and did not manifest to a degree of 10 percent within one year of separation from active service in November 1979.

4.  Symptoms of bi-polar disorder, schizophrenia, anxiety, and dysthymia first manifested years after separation from active duty service and are not causally or etiologically related to active service.

5.  The Veteran did not sustain a psychiatric injury during ACDUTRA or INACDUTRA service. 

6.  The Veteran has no current disability of obstructive sleep apnea.

7.  The Veteran has sleep problems due to non-service-related anxiety and psychiatric medication.

8.  The Veteran is currently diagnosed with hypertension.

9.  There was no cardiovascular injury or disease during active service and/or during a period of ACDUTRA, symptoms of hypertension did not begin during active service and were not chronic in active service, and there was no cardiovascular injury during INACDUTRA.  

10.  The hypertension did not manifest to a compensable degree within one year of active service in November 1979.

11.  Symptoms of hypertension were not continuous since active service that ended in November 1979.

12.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric disorder, to include bi-polar disorder, schizophrenia, anxiety, and dysthymia, have not been met.  
38 U.S.C.A. §§ 101(21), (24), 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016). 

2.  The criteria for service connection for obstructive sleep apnea, including claimed as due to an acquired psychiatric disorder, have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

3.  The criteria for service connection for hypertension, including claimed as due to an acquired psychiatric disorder, have not been met, and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).

4.  The criteria for TDIU have not been met as a matter of law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA satisfied its duty to notify the Veteran.  In December 2008, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2009 rating decision from which this appeal arises.  Further, the issue was readjudicated in a September 2011 Statement of the Case (SOC) and a September 2016 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
 § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  During the course of the hearing, the VLJ advised the Veteran of the elements needed to establish service connection and posed several questions in order to elicit the kind of information and evidence needed to support the claims.  The VLJ also recommended that the Veteran provide evidence of a current diagnosis and obtain a medical nexus opinion relating the disabilities to service.  

Regarding the duty to assist in this case, VA did not obtain examinations or nexus opinions concerning the Veteran's currently diagnosed acquired psychiatric disorder, obstructive sleep apnea, or hypertension.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

In this case, because the weight of the evidence demonstrates that there is no in-service injury, disease, or event, and that the Veteran did not in fact have an acquired psychiatric disorder, obstructive sleep apnea, or hypertension during service, there is no duty to provide a VA medical examination or nexus opinion.  Because there is no in-service disease or injury to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or purported opinion could aid in substantiating the current claims for service connection for an acquired psychiatric disorder, obstructive sleep apnea, or hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims of service connection an acquired psychiatric disorder, obstructive sleep apnea, or hypertension.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board notes that in September 2016 the Veteran contacted VA and pointed out an error on the September 2016 SSOC.  The SSOC reflects that VA had attempted to retrieve service records from the Alabama Army National Guard; however, the Veteran wanted this corrected to the Alabama Air National Guard.  It is unclear from the report of record whether the Veteran was asserting that VA had not appropriately attempted to retrieve service records or that simply an error was made in drafting the SSOC.  The Board notes that VA's October 2014 and July 2014 requests for the Veteran's National Guard records were both addressed to the Alabama National Guard, ATTN: Military records, and contained all the Veteran's pertinent identification information.  The Joint Forces Headquarters Alabama National Guard Retired Activities Branch responded that no records were available on both occasions; therefore, the Board finds that VA made no error in attempting to retrieve the Veteran's National Guard records.

There remains no question as to the substantial completeness of the issues of service connection for an acquired psychiatric disorder, obstructive sleep apnea, and hypertension.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (2016); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Venturella v. Gober, 10 Vet. App. 340 (1997).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Veteran has a diagnosis of schizophrenia, which is a psychotic disorder.  See Diagnostic and Statistical Manual of Mental Disorders at 53 (Am. Psychiatric Ass'n 5th ed.) 2013 (DSM-5).  The Veteran also has a diagnosis of hypertension.  Hypertension and psychosis are "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R.  § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The obstructive sleep apnea is not a chronic disease under § 3.309(a), and the presumptive service connection provisions do not apply.  Id.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as hypertension or psychosis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for an Acquired Psychiatric Disorder

The Veteran has asserted service connection for an acquired psychiatric disorder, to include bi-polar disorder, schizophrenia, anxiety, and dysthymia.  Specifically, the Veteran advanced that a mental breakdown occurred after being harassed in the line of duty while serving in the National Guard.  Service department records show periods of ACDUTRA and INACDUTRA from November 1979 to March 1989.   See March 1989 NGB Form 22.  

The Veteran has been diagnosed with multiple psychiatric disorders.  A January 1989 private mental health treatment record and a May 2008 VA mental health treatment record entry show a diagnosis of bi-polar disorder.  A diagnosis of schizophrenia is shown in a March 1989 SSA mental health treatment record and September 2008 private mental health treatment records.  A diagnosis of major depression (dysthymia) was also rendered, per December 1984 private treatment records.  The element of a current disability has been established; however, as discussed below, the diagnosed psychiatric disorders did not begin during active service, are not related to active service, and may not be presumed to have occurred therein.

The service treatment records and military personnel records do not show any psychiatric injury, disease, or event during service and/or during the relevant period of ACDUTRA or INACDUTRA.  The medical evidence also does not reflect any psychiatric injury, disease, or event during service and/or during the relevant period of ACDUTRA or INACDUTRA.  

March 1989 SSA mental health treatment records reflect that the Veteran reported a suicidal episode and attempted overdose in 1984.  There is no indication this was during a Reserve service period.  Private treatment records also reflect that on December 20, 1984 the Veteran was treated for depression at the time of this incident.  The Veteran only had one period of INACDUTRA in December 1984, from December 8 to December 9, 1984; therefore, this episode did not occur during a Reserve service period of ACDUTRA or INACDUTRA.  

Private treatment records show that the Veteran was hospitalized 11 days in January 1989 for a psychotic episode.  The discharge summary reflects that the Veteran had delusions, reporting thinking that someone was injecting her with drugs, and that the devil was coming out of the earth in the form of black dogs to attack her.  The record reflects the treating physician reported that the Veteran was "very delusional, paranoid, and suspicious."

A January 1989 SSA disability report reflects that the Veteran conveyed reporting to civilian work in December 1988, and being sent home due to running a fever.  The Veteran also described the conditions preventing employment as shortness of breath, short attention span, inappropriate thinking regarding evil spirits, voodoo, and hearing voices. 

February 1989 private mental health treatment records reflect that the Veteran reported having an unclear memory, hearing voices, seeing things, conveyed a fear of mice and snakes, and asserted becoming ill when a fellow service member put a mouse on a desk while on duty.  The Veteran also reported a history of having been hospitalized in 1984.  Additional private mental health treatment records in February 1989 reflect that the Veteran maintained a delusional interpretation and that hallucinations that occurred during the January 1989 hospitalization.

A March 1989 SSA medical summary reflects the Veteran was preoccupied with the idea that rats came out of the ground, and had psychotic episodes in the past that included mice, dogs, devils, and snakes.

The Veteran has made multiple statements throughout the course of the application for service connection as to the incidents involving mice, some of which assert an episode during service of a service member putting a mouse on the desk during service.  The Veteran asserted in the initial September 2008 claim for service connection that two specific incidents occurred during service that caused hopelessness, low self-esteem, and mental health difficulties.  The Veteran advanced that in the first incident a fellow service member threw a rubber snake around her neck, and in the second incident a fellow service member put a rat in a bag and gave it to her.  The VA Form 21-526 formal claim reflects that the Veteran reported serving until September 15, 1988, and that the Veteran claimed a mental disorder began in March 1988.  In an April 2010 notice of disagreement (NOD), the Veteran asserted that in June or July of 1988 someone put a rubber snake around her neck, in December 1988 a co-worker put a rat in a bag on her desk, and that these events caused hospitalization.  On the October 2011 substantive appeal Form 9, the Veteran advanced being tormented by co-workers with rats and snakes during active service.

At an August 2013 videoconference hearing the Veteran testified that, while under active orders in the National Guard during the 1980s, a supervisor threw rubber snakes on her twice.  The Veteran also testified about the incident where a rat was left out on the desk, that this incident occurred in January 1988, and that the Veteran went to the hospital the very next morning.

In a September 2016 statement, the Veteran advanced being discriminated against by ranking officers, and reiterated that a service member had given her a rat in a bag and other officers threw snakes on her, but provided no dates for these incidents in the statement.

In a December 2008 statement, a friend of the Veteran reported having known the Veteran since 1987, and having knowledge of the Veteran's nervous breakdown.

After considering all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that there was no psychiatric injury or disease during service and/or during a relevant period of ACDUTRA or INACDUTRA.  As noted above, the service treatment records, military personnel records, and medical treatment records are silent for any psychiatric injury during a period of Reserve service.  The Board is basing the findings that the Veteran did not have a psychiatric injury during active service or during the relevant period of relevant period of ACDUTRA or INACDUTRA not only on the absence of documentation in the medical treatment record and service personnel records, but also on the inconsistent statements made by the Veteran, the vague reference to purported dates made by the Veteran many years after the alleged events, the context of history of delusions and psychiatric diagnoses and treatment that occurred years prior the alleged in-service incidents by the Veteran, the reports in the record of similar episodes happening during simultaneous civilian employment, and the fact that the alleged in-service episodes were made in the context of prior noted delusions on the themes the Veteran reports occurred during Reserve service.  

The Veteran had initially claimed in September 2008 that the mental health problems started in March 1988, but then later testified at a Board hearing that the incident involving the rat in a bag caused hospitalization the following day.  The private mental health treatment records reflect this hospitalization occurred in January 1989, nine months removed from the Veteran's original assertion, and is not temporally related to any verified ACDUTRA or INACDUTRA service.  Additionally the record reflects that the Veteran's mental health problems began five years earlier, as private treatment records reflect an attempted overdose due attributed to depression in December 1984. 

The contemporaneous evidence concerning the January 1989 hospitalization demonstrates further inconsistencies.  The Veteran reported to the SSA in January 1989 having been sent home from work with a fever on December 26, 1988, just prior to the hospitalization.  The Veteran's private mental health treatment record after hospitalization reflects the Veteran reported hallucinating, having an unclear memory, hearing voices, seeing things, and maintaining a delusional interpretation that the hallucinations had occurred during the January 1989 hospitalization, rather than previously in December 1988.

Additionally, the National Guard records reflect periods of INACDUTRA in 1988 only two times, and no verified period of ACDUTRA or INACDUTRA afterwards.  The first is from January 9, 1988 to January 10, 1988, and the second is March 19, 1988.  The Veteran's assertion of being under active duty orders in June or July of 1988 and later in December of 1988 is inconsistent with the available service personnel records regarding periods of ACDUTRA or INACDUTRA.  

These inconsistencies in the record weigh against the Veteran's credibility as to whether these events occurred.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has found the Veteran's statements about harassing incidents occurring during service not credible, and the Veteran's statements are the only evidence of record that the incidents which triggered mental health problems occurred in service or during a relevant period of ACDUTRA or INACDUTRA; therefore, the weight of the credible evidence shows no mental health disease, injury, or event in service or during a relevant period of ACDUTRA or INACDUTRA. 

The Board next finds that the weight of the evidence demonstrates that the currently diagnosed bi-polar disorder, schizophrenia, anxiety, and dysthymia disorder are not related to active service, and cannot be presumed to have occurred therein.  The only evidence that the psychiatric disorders are related to active service is the Veteran's inconsistent and unreliably reported contentions.  While a lay person may provide a nexus in some circumstances, etiology of the bi-polar disorder, schizophrenia, anxiety, and dysthymia disorders is a complex medical question that the Board finds that, under the circumstances in this case where there is no evidence of in-service psychiatric symptoms, and there is evidence of post-service onset of symptomatology, the Veteran is not competent to provide an etiology opinion.  See DSM-5 ("It requires clinical training to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges"); see also Clemons v. Shinseki, 23 Vet. App. 1at 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"). 

After review of all the evidence, both medical and lay, the Board further finds that the weight of the evidence is against a finding that symptoms of schizophrenia were chronic in service, continuous since service separation, or manifested to a degree of 10 percent within one year of separation from active service to warrant presumptive service connection on any of these bases.  Further, as noted above, because presumptive periods do not apply to ACDUTRA or INACDUTRA, the Board need not consider whether the Veteran had chronic symptoms of psychosis during a period of ACDUTRA or INACDUTRA for purposes of presumptive service connection.

Service treatment records are silent for complaints of any psychiatric disability or symptoms of psychosis while on active duty.  Additionally, military personnel records show that the Veteran received fully successful evaluations during her entire honorable active duty and Reserve career until involuntary discharge for unsatisfactory participation in March 1989.  See March 1989 NGB Form 22.

The Board notes that the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board is not basing the finding that the psychosis was not chronic in service or continuous since separation from active service on the absence of records alone, but also on the post-service mental health treatment records which show hospitalization for a suicide attempt in 1984, approximately five years after separation from active service, and the Veteran's inconsistent statements regarding the onset of psychiatric symptoms.  Additionally, the Board notes that the Veteran did not receive treatment for psychiatric symptoms until 1984, approximately five years after separation from active service.  This multi-year gap between treatments is also one factor, among others considered and weighed by the Board in this case, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran's statements, even liberally construed, considered with the medical evidence of record, show post-service (active duty service) onset of symptoms of psychosis many years after separation from active duty.  The Veteran has not reported at any time that he had symptoms of psychosis during service, or that symptoms of psychosis manifested at any time earlier than the statement that she required hospitalization due to harassing behavior in 1989.  The evidence shows that the first possible symptom of psychosis at earliest is a suicide attempt in 1984, approximately five years after service separation, so the criteria for presumptive service connection under  38 C.F.R. § 3.303(b) for continuous symptoms of a psychosis are not met.  In addition, because the first instance of psychosis was at the earliest in 1984, approximately five years after separation from service, psychosis was not shown within the first year of discharge from service, so the presumptions under 38 U.S.C.A. §§ 1112, 1133 and 38 C.F.R. § 3.309 do not apply.

For these reasons, the Board finds that the weight of the evidence is against direct or presumptive service connection for an acquired psychiatric disorder under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran has asserted that obstructive sleep apnea is due to a psychiatric disorder.  Specifically, the Veteran testified at the August 2013 Board hearing that sleep apnea came from either the nervousness related to the events that are claimed to have occurred during Reserve service in the late 1980s, or is due to the medicine used to treat a psychiatric disorder.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has current diagnosis of obstructive sleep apnea.  The VA Patient Medical History reflects no current or past diagnosis of any sleep apnea, or of any other sleep related diagnoses.  Service treatment records are silent regarding sleep problems, and the Veteran denied sleep problems on service examination reports in 1979, 1982, and 1986.  Private treatment records from January 1989 reflect trouble breathing due to sinus problems, but not related to sleeplessness.  As discussed below, VA treatment records reflect evidence that the Veteran has trouble sleeping, but they do not reflect any symptoms of sleep apnea.

The Veteran has advanced having sleep issues throughout the record.  In the August 2013 Board hearing, when asked about obstructive sleep apnea, the Veteran testified that "I'm not treated for that.  But it does happen."  A May 2014 VA treatment record entry reflects that the Veteran reported that bladder issues affected the ability to sleep.  A June 2012 VA treatment record reflects that the Veteran reported trouble falling asleep and was prescribed medication to alleviate the anxiety interfering with sleep.  An October 2011 VA treatment record reflects the Veteran reported sleep problems due to changing medication doses.  In October 2014 and June 2011 the Veteran reported sleep latency issues, but attributed them to the seasonal change.  An April 2010 VA treatment record reflects the Veteran reported having sleep problems since 1982, but attributed them to restlessness and anxiety.  March 2002 and June 2001 private treatment records show the Veteran reported trouble falling asleep due to worry.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board finds that the weight of the evidence in this case is against finding a current disability of obstructive sleep apnea at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  As discussed above, the treatment records reflect trouble sleeping, but no diagnosis of a disability or any diagnostic testing indicative of a disability of sleep apnea.

With regard to the Veteran's contention that she has obstructive sleep apnea, the Board finds that, as a lay person, under the facts of this case that include various specific disorders that account for reported symptoms, and the generalized nature of the complaints, the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose obstructive sleep apnea.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  See Dorland's Illustrated Medical Dictionary 117 (32nd ed. 2012).  Obstructive Sleep apnea requires specialized, objective testing to diagnose such as a sleep study, and the Veteran is not capable of conducting such a sleep study on herself.  

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of obstructive sleep apnea.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

As discussed above, the Veteran has advanced in the alternative that obstructive sleep apnea was secondary to an acquired psychiatric disorder, to include problems sleeping due to psychiatric medications.  In the instant decision, the Board is denying service connection for an acquired psychiatric disorder.  As such, there is no legal basis for secondary service connection, whether it was caused or aggravated by a (non-service-connected) psychiatric disorder; therefore, the claim for secondary service connection for obstructive sleep apnea must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  As the Veteran has no service-connected psychiatric disability that may have caused or aggravated obstructive sleep apnea, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Hypertension

The Veteran has advanced that hypertension originated in active service, and is also caused by psychiatric medications.  

At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  VA treatment records reflect that the Veteran has been treated for hypertension since 2002.  The issue of current disability is not in question. 

Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104 (2016).  The record reflects that the Veteran received a blood pressure reading at entrance to service examination in May 1979 of systolic 104/diastolic 60.

During active service, no diastolic blood pressure reading of 90mm. or greater was recorded.  For these reasons, the Board finds that the diastolic blood pressure readings were not "predominantly" 90mm. or greater.  Additionally, the Board notes that no systolic blood pressure reading was recorded in excess of 120mm.  As such, the Board finds that the Veteran's systolic blood pressure was not predominantly 160 mm. or greater during service.  

The service treatment records reflect that the Veteran was not diagnosed with hypertension, or treated for high blood pressure, at any time during service.  There is no indication from the service treatment records that the Veteran had a cardiovascular injury or disease during active duty service from June to November 1979.  At the August 2013 Board hearing, when asked about treatment for high blood pressure during active service, the Veteran answered "No, nothing wrong with me when I was on active duty."  This is also reflected in the Veteran's reported medical history in May 1979, in which the Veteran specifically denied high or low blood pressure.  

The Board has also reviewed the treatment (medical) records from service separation in November 1979 until the Veteran was diagnosed with hypertension in 2002, during which time the Veteran served on periods of ACDUTRA and INACDUTRA.  The blood pressure readings during this time were as follows: December 1982: 120/72; August 1986: 110/76; August 1986: 120/82 (dental); January 1988 122/70; and December 1988 130/78.  While there was one diastolic blood pressure reading in the 80s during this period of time, no readings were taken in the 90mm. range.  As such, the Board finds that the diastolic blood pressure readings were not "predominantly" 90mm. or greater during this time period.  Further, as no systolic blood pressure readings were recorded in excess of 130mm., the Board finds that the systolic blood pressure was not predominantly 160 mm. or greater during this time period. 

Having reviewed all of the available records during the time period in which the Veteran served on periods of ACDUTRA and INACDUTRA (November 1979 to March 1989), the evidence does not reflect any cardiovascular disease or injury during any period of ACDUTRA or cardiac injury during INACDUTRA, including prior to the hypertension diagnosis in 2002.  There is no indication from the record that the Veteran has advanced any cardiovascular injury during service and/or during a period of ACDUTRA or INACDUTRA.  A December 1982 electrocardiogram reflects shows within normal limits.  Medical history reports from December 1982 and August 1986 reflect that the Veteran denied having high blood pressure.  January 1989 private treatment records also reflect no cardiovascular disease. 

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, had continuous symptoms since service, or that there was any cardiovascular disease or injury during service or during a period of ACDUTRA or cardiac injury during INACDUTRA.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and treatment records convey that the Veteran was not diagnosed with hypertension until the year 2002.  The Veteran underwent blood pressure tests during service and was never diagnosed with hypertension.  

In the November 2008 claim, the Veteran advanced having "high blood pressure."  At the August 2013 hearing, the Veteran testified to having high blood pressure due to psychiatric medications.  In a December 2008 statement, a friend of the Veteran reported having knowledge of the Veteran's hypertension.

While the Board has considered the Veteran's statements that hypertension began during active service, the Board finds the multiple, contemporaneous service treatment records showing normal blood pressure to be of greater probative value.  

Considering the evidence of record, as the last period of active duty service ended in November 1979, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.  Further, as noted above, because presumptive periods do not apply to ACDUTRA or INACDUTRA, the Board need not consider whether the Veteran had chronic symptoms of hypertension during a period of ACDUTRA or INACDUTRA.

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in November 1979.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension 23 years after active duty service, in 2002.  The approximately 23 year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the numerous normal in-service and post-service blood pressure readings, and the subsequent hypertension treatment records. 

Finally, as to direct service connection, the Board finds that the evidence of record conveys no cardiovascular injury or disease during service and/or during a relevant period of ACDUTRA, and no evidence of cardiovascular injury during INACDUTRA.  Service treatment records, and treatment records from the relevant periods of ACDUTRA and INACDUTRA, convey no such injury or disease.  The Veteran has also not noted any such injury or disease, other than recent statements in which it was advanced that high blood pressure was caused due to service.  For the reasons discussed above, the Board does not find this assertion to be supported by the evidence.  Specifically, blood pressure readings in service and after service reflect normal diastolic and systolic blood pressure readings until 2002.  Further, VA and private treatment records do not reflect that any VA or private physician has tied the currently diagnosed hypertension to an event, injury, or disease in service. 

For these reasons, the Board finds that the weight of the evidence is against direct or presumptive service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As discussed above, the Veteran has advanced in the alternative hypertension was due to a psychiatric disorder, to include psychiatric medications.  In the instant decision, the Board is denying service connection for a psychiatric disorder.  As such, secondary service connection is not warranted, whether or not hypertension was caused or aggravated by the acquired psychiatric disorder; therefore, the claim for service connection for hypertension as due to a (non-service-connected) psychiatric disability must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be 

granted.  See 38 C.F.R. § 3.310(a); Reiber, 7 Vet. App. at 516-17.  As the Veteran has no service-connected disability that may have caused or aggravated hypertension, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied at law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

The Veteran claimed total disability on January 20, 2009.  A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  The instant decision denies service connection on all issues, and the Veteran in this case has no other service-connected disabilities.  Accordingly, as a matter of law, there is no legal basis for a claim for TDIU.  38 C.F.R. § 4.16. 


ORDER

Service connection for an acquired psychiatric disorder, to include bi-polar disorder, schizophrenia, anxiety, and dysthymia, is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for hypertension is denied.

A TDIU is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


